Exhibit 10.2

 
[sire1logo.jpg]
10868 189th Street
Council Bluffs, IA 51503
712-366-0392 Phone
712-366-0394 Fax
 

 
 



 
May 16, 2011
 
Bunge North America, Inc.
Attn: Bailey Ragan
11720 Borman Drive
St. Louis, Missouri 63146
 
RE:
Termination of Lease Agreement between Bunge North America, Inc. (“Bunge”) and
Southwest Iowa Renewable Energy, LLC (“SIRE”) dated December 15, 2008

 
Dear Bailey:
 
SIRE and Bunge are parties to the above referenced Lease Agreement. Although the
term of the Lease Agreement has expired, SIRE has occupied the property on a
month-to-month basis under the terms of the Lease Agreement.
 
On or before the date of this letter, SIRE has removed its personal property
from the real property subject to the Lease Agreement, surrendered possession of
the real property and otherwise complied with its obligations in Section 14 of
the Lease Agreement. SIRE desires to document that, effective as of the date of
this letter, the Lease Agreement is hereby terminated. Any provisions of the
Lease Agreement which are expressly stated to survive termination shall survive
termination.
 
Please confirm your acceptance of this letter by countersigning below and
returning one copy.
 
 
 

    Sincerely,          

 

     SOUTHWEST IOWA RENEWABLE ENERGY, LLC  

 

    By: /s/ Brian Cahill       Name: Brian Cahill       Title: CEO and General
Manager  

 
 
         
Acknowledged:
 
BUNGE NORTH AMERICA, INC.
 
By:  _____________________________                                              
Name:
Title: